         Case 1:20-cv-11531-ADB Document 22 Filed 07/08/21 Page 1 of 3
                                                                                                    1


                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                      CASE NO. 1:20-CV-11531-ADB
Dr. SHIVA AYYADURAI                    )
            Plaintiff,                 )
                                       )
               v,                      )              JURY DEMANDED
                                       )
MAYOR MARTIN WALSH,                    )
in his official capacity, and          )
BILL EVANS, in his former              )
official capacity as Police            )
Commissioner                           )
                 Defendants.           )



            PLAINTIFF’S OPPOSITION TO THE DEFENDANTS’ TO CONSIDER
                        RACIOPPI AS RELEVANT CASE LAW


Defendants Walsh and Evans have chosen to ignore the Plaintiff’s pending motion for leave to

file the proposed amended complaint (ECF #13). The Defendants have now filed a supplement

to their motion to dismiss the Plaintiff’s original complaint. The argument made by the

Defendants in their present motion (ECF #20) is the same one they made in their motion to

dismiss the original complaint. Plaintiff provided case law to this court in his opposition to show

that the Defendants are unable to cite one single authority to support their argument given that

the parties in the two separate lawsuits are totally unlike each other (official organizer versus

random citizen, state court versus federal court) and the claims are totally unlike each other.

Plaintiff’s opposition to motion to dismiss (ECF #12) filed prior to the Plaintiff’s proposed

amended complaint showed that granting dismissal of this case based on res judicata would

violate binding precedent. Hansberry v. Lee, 311 US 32 (1940)




                                                  1
         Case 1:20-cv-11531-ADB Document 22 Filed 07/08/21 Page 2 of 3
                                                                                                      2


       In addition, the Plaintiff pointed out that the Defendants could not rely on Gonzalez v.

Banco Cent. Corp., 27 F.3d 751 (1st Cir. 1994) to claim it gave this court authority to dismiss

this case based on a result in state court, especially when the Plaintiff here is NOT in privity with

any other plaintiff anywhere.

       This has now led to the Defendants taking a second bite at the apple because the Racioppi

decision is in Federal court. However this effort too must fail because Hansberry v. Lee, 311 US

32 (1940) remains binding precedent. Plaintiff, the organizer, is NOT in privity with Racioppi,

some random citizen, and Plaintiff’s claims and facts are entirely different from Racioppi’s.

Accepting the Defendants’ argument would mean that all litigants who claim a constitutional or

First Amendment violation are in privity with every other such litigant nationwide and the

dismissal of one case must result in the dismissal of all cases. Courts are obligated to avoid such

absurd results.

                                          CONCLUSION

This court must ignore the decision in Racioppi as it is entirely unrelated to the facts and law of

this case. Relying on Racioppi to dismiss this case would be unjust and would violate binding

precedent. Hansberry v. Lee, 311 US 32 (1940) Plaintiff respectfully requests that his proposed

amended complaint be allowed and the motion to dismiss be declared moot.

       Respectfully submitted under the pains and penalties of perjury,

                                                      /s/ Dr. Shiva Ayyadurai
                                                      _____________________
                                                      Dr. Shiva Ayyadurai
                  JULY 8, 2021                        Plaintiff, pro se
                                                      701 Concord Ave,
                                                      Cambridge, MA 02138
                                                      Phone: 617-631-6874
                                                      Email: vashiva@vashiva.com




                                                  2
         Case 1:20-cv-11531-ADB Document 22 Filed 07/08/21 Page 3 of 3
                                                                                            3




                                CERTIFICATE OF SERVICE

       I certify that this document, filed through ECF, was sent electronically by ECF to
opposing counsel Nieve Anjioni Esq. at the City of Boston Law Department.

       Respectfully submitted under the pains and penalties of perjury,



                                                    /s/ Dr. Shiva Ayyadurai
                                                    _____________________
                                                    Dr. Shiva Ayyadurai
               JULY 8, 2021                         Plaintiff, pro se
                                                    701 Concord Ave,
                                                    Cambridge, MA 02138
                                                    Phone: 617-631-6874
                                                    Email: vashiva@vashiva.com




                                                3
